Citation Nr: 1629584	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for a urological disorder.

2.  Service connection for a bilateral ankle disorder.

3.  Service connection for a bilateral knee disorder, to include as secondary to a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board decision in February 2015 denied the Veteran's claims of service connection for a bilateral ankle disorder and service connection for a bilateral knee disorder.  
The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2016, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  The basis for the JMR is that, at the time of the Board decision, the Veteran's treatment records from the North Texas Healthcare System (VA Medical Center (VAMC) Dallas, Bonham, Ft. Worth Outpatient Clinic and all Outpatient Clinic in the North Texas Healthcare System jurisdiction) were not associated with his claims file.  On appeal to the Court, the Veteran noted he had obtained numerous "VISTA Electronic Medical Documentation" documents (and had them printed at the Dallas VAMC on February 3, 2016), that are potentially relevant and were not mentioned by the Board.  Specifically, the Veteran produced January 22, 2014 radiology reports by Dr. B.K.D. and Dr. R.D.S, respectively, that relate to the Veteran's lower extremities.  Thus, the parties agreed that on remand, VA should attempt to obtain any outstanding VA treatment records from the North Texas Healthcare System and associate these records with the claims file.

In February 2015, the Board remanded the issue of service connection for a urological disorder for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In October 2014, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The issue of service connection for a left middle finger disorder was previously on appeal.  An August 2015 rating decision granted service connection for the disorder.  As this represents a full grant of benefits on appeal, the issue is resolved and no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Introduction, in an April 2016 JMR, the February 2015 Board decision was vacated and remanded by the Court because VA treatment records were not obtained and associated with the records.  Thus, on remand, the AOJ should attempt to obtain any outstanding VA treatment records from the North Texas Healthcare System and associate these records with the claims file. 

With respect to the neurological disorder claim, an April 2015 examination report notes that the Veteran was last treated in August 2014.  It does not appear that these treatment records have been associated with the claims folder.  On remand, the AOJ should ensure that all pertinent treatment records are associated with the claims folder.  



Accordingly, the case is REMANDED for the following action:

1.   1.  Obtain treatment records relevant to the Veteran's claimed disabilities, including lower extremity treatment records, from the North Texas Healthcare System (VA Medical Center (VAMC) Dallas, Bonham, Ft. Worth Outpatient Clinic and all Outpatient Clinic in the North Texas Healthcare System jurisdiction) dating since December 2008 (date of claim) to the present that have not previously been associated with the file.  Radiology reports dated January 22, 2014, by Dr. B.K.D. and Dr. R.D.S, respectively, that relate to the Veteran's lower extremities are examples of records that were not previously associated with the file.  At a minimum, these radiology reports must be obtained and associated with the file.

2.  Then, the AOJ should conduct any development indicated by the records.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




